Title: From Thomas Jefferson to Albert Gallatin, 23 August 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  
                     Dear Sir
                  
                  Monticello. Aug. 23. 04.
               
               Your’s of the 16th. was recieved on the 21st. Dickerson’s delay of proceeding to N. Orleans will give us time. if Pinkney accepts the office of judge Robert Williams might be the Attorney; if Pinkney does not accept, or does not arrive in time (and a few days only must now decide the latter point) Williams must be the judge. Hall accepts as district judge.   with respect to Neufville I am not satisfied with Freneau’s recommendation, & especially as he sais nothing of his politics. his situation would naturally bias a man of feeling to speak favorably of him. I have therefore written to mr Wagner for a blank commission which I will inclose blank to Freneau, desiring him to fill it up for Doyley if he will accept of it; if not, then with whatever name he thinks best, having regard to moral & political character, and standing in society. I have no fear to trust to his fidelity & secrecy.   I shall immediately direct a commission for mr Travis: and shall forward to mr Nicholas the new recommendations for Hampton, for his advice. Accept affectionate salutations.
               
                  
                     Th: Jefferson
                  
               
            